DETAILED ACTION
This final Office action is responsive to Applicant’s amendment filed October 30, 2020. Claims 1, 2, 11, 15, and 20 have been amended. Claims 22-24 have been added. Claims 3, 10, and 16-17 have been cancelled. Claims 1-2, 4-9, 11-15, and 18-24 are presented for examination. 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant's arguments filed October 30, 2020 have been fully considered but they are not persuasive.
Regarding the rejection under 35 U.S.C. § 101, Applicant submits that the claims are statutory because “at least the consumer traffic data based on GPS signals renders claim 1 as being directed to statutory subject matter. Determining consumer traffic data based on GPS signals is a step that cannot be performed in the human mind as the human mind is not capable of interpreting GPS signals to determine consumer traffic data.” (Page 13 of Applicant’s response) The Examiner points out that receiving data via GPS signals is an example of simple data gathering. It is also described as a known, general-purpose type of processing step, such as through use of GPS in a mobile device (e.g., see ¶ 27 of the Specification). This limitation is not sufficient to integrate the identified abstract ideas into a practical application or provide an inventive concept.
Regarding the rejections under 35 U.S.C. § 103, Applicant submits that the prior art does not teach that determining operating hours of the target merchant is based on a 
Applicant submits that “neither Calargun’s training data 114, training module 112, nor predictive model 116 teach or imply the use of consumer traffic data based on GPS signals, as recited in claim 1. Rather, Calargun is silent regarding any consumer traffic as it is specifically directed to delivery and take-out food predictions and would not benefit from consumer traffic related to a given merchant’s location.” (Page 15 of Applicant’s response) At least Margolin uses GPS to track consumer location. Applicant has not addressed the combination of teachings.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-2, 4-9, 11-15, and 18-24 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  
The claims fall within at least one of the four categories of patent eligible subject matter.  The claimed invention is directed to assessing operating hours of a merchant and predicting optimal or improved operating hours for the merchant (Spec: ¶ 1) without significantly more.

Step
Analysis
1: Statutory Category?
Yes – Process (claims 1-2, 4-9, 21-24), Apparatus (claims 11-15, 18-20)
2A – Prong 1: Judicial Exception Recited?
Yes – The claims recite determining operating hours of a target merchant based on a cessation of payment transactions outside the operating hours; identifying one or more merchants other than the target merchant having one or more i.e., mental process).  The analysis and conveyance of results are also part of an analysis of commercial interactions, sales activities or behavior, business relations, etc. (i.e., organizing human activity).  Providing access to a shared geographical location just means that information is permitted to be made available. The dependent claims further present details of the abstract ideas.

No – The method claims recite use of one or more processors.  The apparatus claims generally recite that the aforementioned abstract ideas are performed using one or more processors that execute instructions stored in a memory.  The claims as a whole merely describe how to generally “apply” the abstract idea(s) in a computer environment.  The claimed processing elements are recited at a high level of generality and are merely invoked as a tool to perform the abstract idea(s).  Simply implementing the abstract idea(s) on a general purpose processor is not a practical application of the abstract idea(s); Applicant’s specification discloses that the invention may be implemented using a general purpose processor (Spec: ¶ 65 – “A processor may be a central processing unit (CPU), a graphics processing unit (GPU), or any suitable types of processing unit”). Even if the trained machine 
Receiving data via GPS signals (e.g., recited in the independent claims) is also an example of simple data gathering. It is also described as a known, general-purpose type of processing step, such as through use of GPS in a mobile device (e.g., see ¶ 27 of the Specification).
Additionally, even if the steps of identifying information, storing information (such as instructions), and transmitting information are seen as generally receiving, storing, and/or outputting data, these are examples of insignificant extra-solution activity. A similar analysis is made for receiving data from one or more external systems (as recited in claim 21).

No – As explained above, there is nothing in the claims as a whole that adds significantly more to the abstract idea(s).  Evidence regarding operations of the additional elements that are well-understood, routine, and conventional is provided below.
MPEP § 2106.05(d)(II) sets forth the following:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

i. Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec…; TLI Communications LLC v. AV Auto. LLC…; OIP Techs., Inc., v. Amazon.com, Inc…; buySAFE, Inc. v. Google, Inc…;
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
…

    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
iv. Storing and retrieving information in memory, Versata Dev. Group, Inc. v. SAP Am., Inc…
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale
;…

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4-9, 11-12, 14-15, 18-20, 22, and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US 2014/0188568) in view of Lowery et al. (US 2017/0262784) in view of Calargun et al. (US 9,898,788) in view of Stern (US 2012/0161967) in view of Zennaro et al. (US 8,868,522).
[Claim 1]	Margolin discloses a computer-implemented method for predicting improved operating hours for a merchant, the method comprising:
determining, via one or more processors, operating hours of a target merchant (¶¶ 24, 27, 37 – Since operating hours may be recommended and hours may be extended, operating hours are understood to have been determined);
identifying, via one or more processors, one or more merchants other than the target merchant having one or more common characteristics with the target merchant (¶¶ 35, 37 – Competitors and/or nearby merchants, including those in the same category, same plaza, and/or same geographical area, may be identified);
obtaining, via one or more processors, transactional data indicating customer transactions at the one or more merchants other than the target merchant (¶¶ 35-37).
Margolin does not explicitly disclose that determining operating hours of the target merchant is based on a cessation of payment transactions outside the operating hours. Zennaro discloses that a pattern of transactions (e.g., an occurrence of transactions or a drop in transactions) may be analyzed to infer when a business is open or closed (Zennaro: col. 8: 30-42), transaction records may include transaction information, a purchase record, payment account information, etc. (Zennaro: col. 8: 1-
Margolin discloses determining, via the one or more processors, consumer traffic data based on GPS signals from consumer mobile devices (Margolin: ¶¶ 24, 36). Margolin does not explicitly disclose:
the customer transactions including customer transactions during a period of time not within the operating hours;
determining, via the one or more processors, consumer traffic data based on GPS signals from consumer mobile devices during the period of time not within the operating hours;

computing, via the one or more processors, an estimate of potential customer transactions at the target merchant during the period of time not within the operating hours by processing the input data including the obtained transactional data and the consumer traffic data using the trained machine learning model to produce the estimate, the estimate being a number or value of consumer transactions missed as a result of the target merchant being closed during the period of time; 
determining, via the one or more processors, whether a trigger condition has occurred, the trigger condition including a passage of a period of time; and 
transmitting, to a device associated with the target merchant, information indicating the computed estimate of potential customer transactions at the target merchant during the period of time not within the operating hours based on the determination that the trigger condition occurred so as to regulate a frequency at which the information is transmitted.
Lowery discloses that a food truck or other mobile business may be provided with business insight information needed to select optimal locations by time of day to increase sales volume and gain market share (Lowery: ¶ 88).  This business insight comes from business performance metrics, including industry volume, share of market, share of wallet, performance against the competition, headroom opportunity, an amount 
Lowery does not explicitly disclose that the estimate of potential customer transactions at the target merchant is computed using a trained machine learning model.  Calargun predicts the probability that a customer will order a meal from any restaurant at a time of day (Calargun: col. 2: 33-45; col. 5: 18-30, 46-56).  Various factors, including weather and traffic, may be taken into account (Calargun: col. 5: 64-67; col. 8: 23-26) and the predictive model may be trained using machine learning (Calargun: col. 4: 37-42; col. 5: 18-24).  The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Margolin-Lowery combination such that the estimate of potential customer transactions at the target merchant is computed using a trained machine learning model, including by inputting, to a trained machine learning model, input data including the obtained transactional data and the consumer traffic data, the obtained transaction data including a particular period of time associated with customer transactions, in order to utilize continuous feedback of actual results related to the time periods of interest (namely when a target merchant is closed and missing sales opportunities) to help ensure that the predictive model remains as accurate as possible over time.
Stern discloses that needed data may be gathered at a preset frequency, which may be adjusted based on current conditions (Stern: ¶¶ 57-59). Even though Stern’s preferred embodiment focuses on detecting inventory changes and can take closing 
determining, via the one or more processors, whether a trigger condition has occurred, the trigger condition including a passage of a period of time; and 
transmitting, to a device associated with the target merchant, information indicating the computer estimate of potential customer transactions at the target merchant during the period of time not within the operating hours based on the determination that the trigger condition occurred so as to regulate a frequency at which the information is transmitted

[Claim 2]	Margolin discloses wherein the one or more common characteristics includes a common type of product offered or a common geographical area (¶ 35 – Various merchants may be restaurants, i.e., the restaurants all offer food, or various merchants may be in the same plaza and/or geographical area).
[Claim 4]	Margolin discloses wherein the input data further includes target merchant transactional data indicating customer transactions at the target merchant (¶¶ 34-36); however, Margolin does not specifically disclose that this particular input data is used to compute the estimate of potential customer transactions at the target merchant during the period of time not within the operating hours.  Lowery discloses that a food truck or other mobile business may be provided with business insight information needed to select optimal locations by time of day to increase sales volume and gain market share (Lowery: ¶ 88).  This business insight comes from business performance metrics, including industry volume, share of market, share of wallet, performance against the competition, headroom opportunity, an amount of foot traffic, transaction volume, etc., all of which may be associated with a location and specific time period (Lowery: figs. 14-17, ¶¶ 86-88, 93-100, 113).  While Lowery does not explicitly evaluate potential customer transactions during a period of time not within the operating hours of the food truck/mobile business, the absence of the food truck/mobile business in a specific i.e., the claimed target merchant transactional data) is used to compute the estimate of potential customer transactions at the target merchant during the period of time not within the operating hours in order to provide merchants with sufficiently comprehensive information to make an intelligent and cost-effective decision as to whether or not it would be profitable and generally worth it to choose to dynamically offer operating hours (including operating hours that may be outside of normal operating hours) to a given set of clientele, thereby providing the target merchant with the chance to increase potential profits by growing sales volume and gaining market share, wherever and whenever possible (as suggested in Lowery: ¶ 88).
[Claim 5]	Margolin discloses wherein the one or more merchants other than the target merchant offer a product a type that is a complement to a type of product offered by the target merchant (¶¶ 34-35 – Merchants may include a restaurant (offering food) and a cinema complex (offering shows), which may be seen as merchants offering complementary products).
[Claim 6]	Margolin and Lowery do not explicitly disclose wherein the input data further includes at least one of weather data or a schedule of holidays.  Calargun predicts the probability that a customer will order a meal from any restaurant at a time of day (Calargun: col. 2: 33-45; col. 5: 18-30, 46-56).  Various factors, including weather and traffic, may be taken into account (Calargun: col. 5: 64-67; col. 8: 23-26).  The 
[Claim 7]	Margolin discloses wherein input data includes consumer location data indicating persons being located in a geographical area of the target merchant during the period of time (¶¶ 26, 29, 34-36 – Projected traffic is evaluated in terms of a potential extension of operating hours and/or a time period after a show); however, Margolin does not specifically disclose that this particular input data is used to compute the estimate of potential customer transactions at the target merchant during the period of time not within the operating hours.  Lowery discloses that a food truck or other mobile business may be provided with business insight information needed to select optimal locations by time of day to increase sales volume and gain market share (Lowery: ¶ 88).  This business insight comes from business performance metrics, including industry volume, share of market, share of wallet, performance against the competition, headroom opportunity, an amount of foot traffic, transaction volume, etc., all of which may be associated with a location and specific time period (Lowery: figs. 14-17, ¶¶ 86-88, 93-100, 113).  While Lowery does not explicitly evaluate potential customer transactions during a period of time not within the operating hours of the food i.e., the claimed consumer location data) is used to compute the estimate of potential customer transactions at the target merchant during the period of time not within the operating hours in order to provide merchants with sufficiently comprehensive information to make an intelligent and cost-effective decision as to whether or not it would be profitable and generally worth it to choose to dynamically offer operating hours (including operating hours that may be outside of normal operating hours) to a given set of clientele, thereby providing the target merchant with the chance to increase potential profits by growing sales volume and gaining market share, wherever and whenever possible (as suggested in Lowery: ¶ 88).
[Claims 8, 9]	Margolin does not explicitly disclose:
[Claim 8]	wherein the estimate is the number of consumer transactions missed as a result of the target merchant being closed during the period of time;
[Claim 9]	wherein the estimate is the value of consumer transactions missed as a result of the target merchant being closed during the period of time.
Lowery discloses that a food truck or other mobile business may be provided with business insight information needed to select optimal locations by time of day to increase sales volume and gain market share (Lowery: ¶ 88).  This business insight 
[Claim 8]	wherein the estimate is the number of consumer transactions missed as a result of the target merchant being closed during the period of time;
[Claim 9]	wherein the estimate is the value of consumer transactions missed as a result of the target merchant being closed during the period of time
in order to provide merchants with sufficiently comprehensive information to make an intelligent and cost-effective decision as to whether or not it would be profitable and generally worth it to choose to dynamically offer operating hours (including operating hours that may be outside of normal operating hours) to a given set of clientele, thereby providing the target merchant with the chance to increase potential profits by growing sales volume and gaining market share, wherever and whenever possible (as suggested in Lowery: ¶ 88).
[Claim 22]	Margolin does not explicitly wherein the cessation of payment transactions outside the operating hours are determined based on transactional data from a card transaction device. Zennaro discloses that a pattern of transactions (e.g., occurrence of 
[Claim 24]	Claim 24 recites limitations already addressed by the rejections of claims 1, 6, and 7 above; therefore, the same rejections apply. Furthermore, it is noted that the geographical locations and weather addressed in the rejections of claims 6 and 7 are related to the merchants. Regarding the step of generating the trained machine learning model based on the training the machine learning model, as discussed above, Calargun predicts the probability that a customer will order a meal from any restaurant at a time of day (Calargun: col. 2: 33-45; col. 5: 18-30, 46-56).  Various factors, including weather and traffic, may be taken into account (Calargun: col. 5: 64-67; col. 8: 23-26) and the predictive model may be trained using machine learning (Calargun: col. 4: 37-42; col. 5: 
[Claims 11-12, 14-15, 18-19]	Claims 11-12 and 14-19 recite limitations already addressed by the rejections of claims 1-2, 4, and 6-9 above; therefore, the same rejections apply.
	Furthermore, Margolin, Lowery, Calargun, and Stern each disclose a computer system comprising a memory storing instructions and one or more processors configured to execute the instructions to perform the respectively disclosed operations (Margolin: fig. 6, ¶¶ 37-49; Lowery: figs. 1, 4, 8-10, ¶¶ 123-132; Calargun: figs. 1, 2, 5, 6; columns 11-12; Stern: fig. 9).
	Regarding the claim limitations that determine operating recommendations including a recommendation regarding an adjustment to the operating hours based on the computed estimate and transmitting information indicating the determined one or more operating recommendations (claim 11), Margolin discloses that operating hour recommendations, including to extend operating hours, are made (Margolin: ¶¶ 24, 27).  Additionally, the Margolin-Lowery combination addressed in the rejection of claim 1 above further evaluates recommendations to adjust operating hours, with the benefit of 
	Regarding claim 12, Margolin discloses that recommendations regarding staffing levels for a merchant and operating hours for a merchant may be made (Margolin: ¶¶ 4, 16).  While Margolin does not explicitly make these recommendations for the period of time defined as being “not within the operating hours” (as set forth in the independent claims), the Margolin-Lowery combination addressed in the rejection of claim 1 discusses this specific period of time.  For similar reasons presented in the rejection of claim 1 above, the Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify Margolin wherein
the recommendation regarding the adjustment to the operating hours is a recommendation to include the period of time in the operating hours, and
the one or more operating recommendations further includes a recommended staffing level for the period of time
in order to provide merchants with sufficiently comprehensive information to make an intelligent and cost-effective decision as to whether or not it would be profitable and generally worth it to choose to dynamically offer operating hours (including operating hours that may be outside of normal operating hours) to a given set of clientele, thereby providing the target merchant with the chance to increase potential profits by growing 
[Claim 20]	Claim 20 recites limitations already addressed by the rejections of claims 1 and 11 above; therefore, the same rejections apply.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US 2014/0188568) in view of Lowery et al. (US 2017/0262784) in view of Calargun et al. (US 9,898,788) in view of Stern (US 2012/0161967) in view of Zennaro et al. (US 8,868,522), as applied to claim 11 above, in view of Malchev (US 2018/0268339).
[Claim 13]	Margolin does not explicitly disclose wherein
the operations further include determining operating costs of the target merchant, and
the determined one or more operating recommendations is further based on the operating costs.
Malchev discloses that a decision to extend business hours should incorporate an analysis of comprehensive operating costs associated with such a decision (Malchev: ¶ 124).  The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Margolin-Lowery-Calargun-Stern-Zennaro combination wherein

the determined one or more operating recommendations is further based on the operating costs
in order to provide a merchant with more comprehensive information to assist in determining if it would be sufficiently cost-effective and profitable to extend business hours.  As suggested by Malchev, extending business hours might induce more costs that are not sufficiently offset by the amount of additional revenue brought in as a result (Malchev: ¶ 124).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US 2014/0188568) in view of Lowery et al. (US 2017/0262784) in view of Calargun et al. (US 9,898,788) in view of Stern (US 2012/0161967) in view of Zennaro et al. (US 8,868,522), as applied to claim 1 above, in view of Malchev (US 2018/0268339) in view of Aylott et al. (US 2016/0188769).
[Claim 21]	Margolin does not explicitly disclose wherein the input data includes operating cost data associated with the target merchant, the operating cost data being received from one or more systems external to the target merchant, and wherein the estimate of potential customer transactions at the target merchant during the period of time not within the operating hours is determined with the trained machine learning model as a function of the operating cost data. The Margolin-Lowery-Calargun-Stern-Zennaro combination addresses the concept of training a machine learning model in the .
Claim 23 is rejected under 35 U.S.C. 103 as being unpatentable over Margolin (US 2014/0188568) in view of Lowery et al. (US 2017/0262784) in view of Calargun et .
[Claim 23]	Margolin does not explicitly disclose determining a recommended staffing level for the period of time not within the operating hours by processing the input data, wherein the recommended staffing level corresponds to a threshold amount of profit during the period of time not within the operating hours. Margolin does, however, disclose that recommendations regarding staffing levels for a merchant and operating hours for a merchant may be made (Margolin: ¶¶ 4, 16).  While Margolin does not explicitly make these recommendations for the period of time defined as being “not within the operating hours” (as set forth in the independent claims), the Margolin-Lowery combination addressed in the rejection of claim 1 discusses this specific period of time. Additionally, Malchev discloses that a decision to extend business hours should incorporate an analysis of comprehensive operating costs associated with such a decision, including based on costs, cost offsets, profit, etc. (Malchev: ¶ 124). The Examiner submits that it would have been obvious to one of ordinary skill in the art before the effective filing date of Applicant’s invention to modify the Margolin-Lowery-Calargun-Stern-Zennaro combination to incorporate the step of determining a recommended staffing level for the period of time not within the operating hours by processing the input data, wherein the recommended staffing level corresponds to a threshold amount of profit during the period of time not within the operating hours in order to provide a merchant with more comprehensive information to assist in determining if it would be sufficiently cost-effective and profitable to extend business hours. As suggested by Malchev, extending business hours might induce more costs .
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUSANNA M DIAZ whose telephone number is (571)272-6733.  The examiner can normally be reached on M-F, 8 am-4:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SUSANNA M. DIAZ/           Primary Examiner, Art Unit 3683